Title: To Thomas Jefferson from James Madison, 17 September 1824
From: Madison, James
To: Jefferson, Thomas


                        
                        
                            
                            Sepr 17. 1824
                    I return Mr G Gilmer letter. The  uncertainty of his success, and the increase of his expences,  give an unwelcome aspect to his mission. It is to be hoped that Scotland  will do more for him than Engd is likely to do.  Germany may open a field of choice better in some respects than either: But the alien language, and less affinity of manners are  grounds of unfavorable comparison. It wd seem that we must at last be obliged to resort to the domestic  fund for filling most of the chairs.  firstForeigners of the first rate only would be  relished by the public